       Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 1 of 24




 1 ALAN NAKAZAWA, State Bar No. 84670
   alan.nakazawa@cwn-law.com
 2 JOSEPH A. WALSH II, State Bar No. 143694
   joe.walsh@cwn-law.com
 3 COLLIER WALSH NAKAZAWA LLP
   One World Trade Center, Suite 1860
 4 Long Beach, California 90831
   Telephone: (562) 317-3300
 5 Facsimile: (562) 317-3399
 6 Attorneys for Chidori Ship Holding
   LLC and Jessica Ship Holding SA
 7
 8                         UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10
11 In re Application of                    Case No. 4:21-MC-80107 LB
12 HAPAG-LLOYD                             OPPOSITION OF CHIDORI SHIP
   AKTIENGESELLSCHART,                     HOLDING LLC AND JESSICA
13                                         SHIP HOLDING SA TO
               Applicant,                  APPLICANT HAPAG-LLOYD
14                                         AKTIENGESELLSCHAFT’S
   For Order Authorizing Discovery For     APPLICATION FOR DISCOVERY
15 Use In Foreign Proceedings Under        PURSUANT FOR USE IN
   28 U.S.C. § 1782                        FOREIGN PROCEEDINGS UNDER
16                                         28 U.S.C. § 1782
17
18
19
20
21
22
23
24
25
26
27
28
                                  1               Case No. 4:21-MC-80107 LB
        OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
            Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 2 of 24




 1                         TABLE OF CONTENTS
     I.       INTRODUCTION………………………………………….…………………2
 2
     II.      STATEMENT OF FACTS……………………………………………………3
 3
     A.       The Owners and Other Pertinent Parties.…………………………………..…3
 4
     B.       HL’s Conclusory Suggestions About Urgency or the Need to Preserve
 5
              Evidence to Prevent Spoliation Are Not Persuasive; the Vessel was in Kobe,
 6
              Japan for Three Months After the Incident, but HL did not Apply to a
 7
              Japanese Court for Discovery, and its Present Application does not Explain its
 8
              Failure to do so.……………………………………………………………….4
 9
     C.       HL does not Accurately Describe Prior Proceedings in the Central District of
10
              California.…………………………………………………………………..…4
11
     D.       Contrary to HL’s Arguments, the Owners have Cooperated with HL’s
12
              Discovery Efforts and have Reasonably Sought Limits on HL’s Manifestly
13
              Overbroad, Intrusive, and Unduly Burdensome Requests.…………………...6
14
     E.       COVID-19 and related concerns……………………………………...……….7
15
     III.     HL HAS NOT SHOWN A BASIS FOR AN ORDER GRANTING
16
              ASSISTANCE UNDER SECTION 1782…………………………………….8
17
     A.       HL has not shown that the Owners are “Found” Within this District for
18
              Purposes of Section 1782, or that this Court has Personal Jurisdiction Over
19
              the Owners (as Opposed to the Vessel and her Crew).…………………….…9
20
     B.       Even if HL’s Application Satisfies the Statutory Requirements of
21
              Section 1782, the Pertinent Intel Factors Weigh Against Granting
22
              HL’s Application……………………………….……………………………12
23
              1.    The Application Conceals An Attempt To Circumvent Proof-
24
              Gathering Restrictions and Policies of a Foreign Country,
25
              Specifically Japan.………………………………………………………...…12
26
              2.    HL’s Application is Unduly Intrusive and Burdensome…………...…14
27
     IV.      CONCLUSION………………………………………………………...……20
28

                                                 i
                                                                                                                      Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 3 of 24




                                                                   1                                                                                                                                                                                                                                                                                                                                                                   TABLE OF AUTHORITIES
                                                                   2 CASES                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Page(s)
                                                                   3 AM Trust v. UBS AG
                                                                   4                                                                                      681 Fed.Appx. 587 (9th Cir. 2017)…………………………………….……11
                                                                   5 Asarco, Inc. v. Glenara, Ltd.
                                                                   6                                                                                      912 F.2d 784 (5th Cir. 1990)………………………………………………...11
                                                                   7 Astronics Advanced Electronics Systems Corp. v. Lufthansa Technik AG
                                                                   8                                                                                      561 Fed.Appx. 605 (9th Cir. 2014)…………………...………………………9
                                                                   9 Burnham v. Superior Court of California, County of Marin
                                                                  10                                                                                      495 U.S. 604 (1990)…………………………………………………………10
COLLIER WALSH NAKAZAWA LLP




                                                                  11 California Expanded Metal Products Company v. Klein
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12                                                                                      2021 WL 1390356 *3 (W.D. Wash. Mar. 31, 2021)….…………………16, 18
                                 Telephone (562) 317-3300




                                                                  13 Daimler AG v. Bauman
                                                                  14                                                                                      571 U.S. 117 (2014)……………………………………..………………10, 11
                                                                  15 In re del Valle Ruiz
                                                                  16                                                                                      939 F.3d 520 (2d Cir. 2019)………………………………………………9, 10
                                                                  17 In re Ex Parte Application of Qualcomm, Inc.
                                                                  18                                                                                      162 F.Supp.3d 1029 (N.D. Cal. 2016)………….……………………………14
                                                                  19 In re Ford Motor Co.
                                                                  20                                                                                      345 F.3d 1315 (11th Cir. 2003)…………………...…………………16, 17, 18
                                                                  21 Goodyear Dunlop Tires Operations, S.A. v. Brown
                                                                  22                                                                                      564 U.S. 915 (2011)…………………………………………………………11
                                                                  23 Gov’t of Ghana v. ProEnergy Servs., LLC
                                                                  24                                                                                      677 F.3d 340 (8th Cir. 2012)……………………………………………...…14
                                                                  25 Intel Corp. v. Advanced Micro Devices, Inc.
                                                                  26                                                                                      542 U.S. 241 (2004)………………………………………………..………2, 8
                                                                  27 Khrapunov v. Prosyankin
                                                                  28                                                                                      931 F.3d 922 (9th Cir. 2019)……………………………………….…………8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case No. 4:20-MC-80107

                                                                       -
                                                                                                                           OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                       00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000
                                                                       00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 00
                                                                                                                      Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 4 of 24




                                                                   1 Knaggs v. Yahoo! Inc.
                                                                   2                                                                                      2016 WL 3916350 *7 (N.D. Cal. July 20, 2016)……………………………14
                                                                   3 Martinez v. Aero Caribbean
                                                                   4                                                                                      764 F.3d 1062 (9th Cir. 2014)…………………………………….…………10
                                                                   5 Matter of Application of O2CNI Co., Ltd.
                                                                   6                                                                                      2013 WL 5826730 *12 (N.D. Cal. Oct. 29, 2013).………….…………14, 18
                                                                   7 Midcap Funding XVIII Trust v. CSC Logic, Inc.
                                                                   8                                                                                      2021 WL 949601 *5 (C.D. Cal. Mar. 12, 2001)………………….…………10
                                                                   9 Moser v. Health Insurance Innovations, Inc.
                                                                  10                                                                                      2018 WL 6735710 *5 (S.D. Cal. Dec. 21, 2018)……………………………16
COLLIER WALSH NAKAZAWA LLP




                                                                  11 Owens v. Kristen Gerhard Jebsen Skipsrederi A/S
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12                                                                                      2008 WL 4067431 *2 (M.D. Fla. Aug. 27, 2008)……………...……………11
                                 Telephone (562) 317-3300




                                                                  13 Powers v. Thomas M. Cooley Law Sch.
                                                                  14                                                                                      2006 WL 2711512 *5 (W.D. Mich. Sept. 21, 2006).…….………………… 18
                                                                  15 In re Request for International Judicial Assistance from the Sixteenth Family Court
                                                                  16                                                                                      2014 WL 1202545 *1 (N.D. Cal. Mar. 19, 2014)………….…………………9
                                                                  17 In re Sargeant
                                                                  18                                                                                      278 F.Supp.3d 814 (S.D.N.Y. 2017)…………...……………………………11
                                                                  19 SEC v. Strauss
                                                                  20                                                                                      2009 WL 3459204, *12 n. 8 (S.D.N.Y. Oct. 28, 2009)…………..…………16
                                                                  21 Société Nationale Industrielle Aérospatiale v. U.S. District Court
                                                                  22                                                                                      482 U.S. 522 (1987)…………………………………………………………13
                                                                  23 Vasudevan Software, Inc. v. Microstrategy, Inc.
                                                                  24                                                                                      2013 WL 1366041 * 2 (N.D. Cal. Apr. 3, 2013)……………………….……18
                                                                  25 In re Vitamins Antitrust Litigation
                                                                  26                                                                                      120 F.Supp.2d 45 (D.D.C. 2000)……………………………………………12
                                                                  27
                                                                  28
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case No. 4:20-MC-80107

                                                                       -
                                                                                                                           OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                       00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000
                                                                       00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 00
                                                                                                                      Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 5 of 24




                                                                   1 STATUTES
                                                                   2 28 U.S.C. § 1782.…………………………………………...…………………passim
                                                                   3 Fed. R. Civ. Proc. 26(b)(1)…………………………………………………………14
                                                                   4 Fed. R. Civ. Proc. 34.………………………………………………………15, 16, 17
                                                                   5 Fed. R. Civ. Proc. 45(d)(1)………………………………………………….………15
                                                                   6
                                                                   7 OTHER
                                                                   8 Sedona Principles, Third Edition: Best Practices, Recommendations & Principles for
                                                                   9                                                                                      Addressing Electronic Document Production, 19 Sedona Conf. J. 1, 127-128
                                                                  10                                                                                      (2018)……………………………………………………………………16, 17
COLLIER WALSH NAKAZAWA LLP




                                                                  11
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12
                                 Telephone (562) 317-3300




                                                                  13
                                                                  14
                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case No. 4:20-MC-80107

                                                                       -
                                                                                                                           OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                       00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000
                                                                       00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000 00000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 000000 00
                                                                          Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 6 of 24




                                                                   1               MEMORANDUM OF POINTS AND AUTHORITIES
                                                                   2        CHIDORI SHIP HOLDING LLC (“CHIDORI”) and JESSICA SHIP
                                                                   3 HOLDING SA (“JESSICA”) (collectively the “Owners”) hereby appear for the sole
                                                                   4 purpose of submitting their opposition to HAPAG-LLOYD
                                                                   5 AKTIENGESELLSCHAFT’S (“HL’s”) Ex Parte Application for an Order
                                                                   6 Authorizing Discovery for Use in Foreign Proceedings Under 28 U.S.C. § 1782.
                                                                   7 I.     INTRODUCTION
                                                                   8        HL seeks far-reaching discovery, including extremely broad inspections of
                                                                   9 computer systems, aboard the M/V ONE APUS, a containership that is currently in
                                                                  10 San Francisco Bay awaiting a berth in Oakland. HL does not suggest that this Court
COLLIER WALSH NAKAZAWA LLP




                                                                  11 has personal jurisdiction over the foreign Owners, who own the Japanese-flagged
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 Vessel. Instead, HL has purported to use “tag jurisdiction” to seek issuance of a
                                 Telephone (562) 317-3300




                                                                  13 subpoena to the Master of the Vessel, as a springboard for far-reaching discovery of
                                                                  14 documents and information that belong to the Owners, not the Master, even though
                                                                  15 no lawsuit is currently pending against the Owners in any jurisdiction. HL now
                                                                  16 feigns urgency even though HL made no effort to earlier obtain discovery orders
                                                                  17 from Courts in Japan while the Vessel was in Kobe, Japan for 3 months, following
                                                                  18 the November 2020 incident that led to this dispute.
                                                                  19        HL’s Application should be denied for the following reasons, explained more
                                                                  20 fully below: (1) HL has not met the statutory requirement of showing that the
                                                                  21 Owners “reside” or ‘are found” in this District, and HL has not shown that this
                                                                  22 Court has personal jurisdiction over the Owners; (2) the Court has wide discretion to
                                                                  23 deny HL’s Application under factors identified in Intel Corp. v. Advanced Micro
                                                                  24 Devices, Inc., 542 U.S. 241 (2004), specifically HL’s effort to evade proof-gathering
                                                                  25 restrictions and policies of a foreign country, and the “unduly intrusive and
                                                                  26 burdensome” nature of HL’s discovery requests; and (3) HL’s extremely broad
                                                                  27 request for unfettered access to electronically stored information and computer
                                                                  28 systems aboard the Vessel is inconsistent with well-recognized limitations on such
                                                                                                    2               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                           Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 7 of 24




                                                                   1 discovery under the Federal Rules of Civil Procedure, and it is not justified – HL has
                                                                   2 not adduced any evidence that any documents, information or data are actually at
                                                                   3 risk of being lost; the Owners have reasonably cooperated with HL’s discovery
                                                                   4 efforts; and there are far less intrusive ways for HL to get any additional documents
                                                                   5 and information it claims to need.
                                                                   6 II.     STATEMENT OF FACTS
                                                                   7         The Owners respectfully refer the Court to the concurrently-filed Declaration
                                                                   8 of Alan Nakazawa for a detailed discussion of the pertinent facts. The facts are
                                                                   9 summarized below.
                                                                  10         A.    The Owners and Other Pertinent Parties.
COLLIER WALSH NAKAZAWA LLP




                                                                  11         Chidori is a Japanese company, and the registered owner of the M/V ONE
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 APUS (the “Vessel”), a large and new Japanese flag containership. Nakazawa Decl.
                                 Telephone (562) 317-3300




                                                                  13 ¶ 5. Jessica is a Panamanian company, and is the bareboat charterer of the Vessel.
                                                                  14 Id. ¶ 6. Jessica time-chartered the Vessel to Nippon Yusen Kaisha, Ltd. (“NYK”), a
                                                                  15 Japanese vessel operating common carrier which, in turn, time-chartered the Vessel
                                                                  16 to Ocean Network Express (“ONE”), a Singapore vessel operating common carrier.
                                                                  17 Id. ¶ 7.
                                                                  18         ONE has a Vessel Sharing Agreement (“VSA”) and Cross Slot Charterparty
                                                                  19 (“CSC”) with HL and slot charterers Yang Ming Transport Corporation (“YM”) and
                                                                  20 HMM Co. Ltd. (“HMM”). Under the VSA and CSC, ONE, HL, YM and HMM
                                                                  21 share space on each other’s vessels. Id. ¶ 8.
                                                                  22         In this case, HL had containers on board the Vessel pursuant to its VSA with
                                                                  23 ONE. Id. Under the VSA and CSC between HL and ONE, HL is responsible to
                                                                  24 handle cargo claims brought by its customers under the bills of lading issued by HL.
                                                                  25 Id. ¶ 9. Under the CSC, the “Owner” is ONE – the operator of the Vessel – not the
                                                                  26 Owners of the Vessel (i.e., Chidori and Jessica). Id. ¶ 10. Hence, ONE is the entity
                                                                  27 that “must ensure that records related to each voyage are preserved and accessible to
                                                                  28 slot charterers, and must assist identifying witnesses and obtaining their statements
                                                                                                     3               Case No. 4:20-MC-80107 LB
                                                                           OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                          Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 8 of 24




                                                                   1 and other evidence that may give rise to a claim against the slot charterer” under
                                                                   2 Section 11 of the CSC. Id. ¶ 9. In other words, it is HL’s Alliance Partner ONE,
                                                                   3 not Owners here, who are to share documents and other evidence with HL and the
                                                                   4 other slot charterers. Id.
                                                                   5        B.     HL’s Conclusory Suggestions About Urgency or the Need to
                                                                   6               Preserve Evidence to Prevent Spoliation Are Not Persuasive; the
                                                                   7               Vessel was in Kobe, Japan for Three Months After the Incident,
                                                                   8               but HL did not Apply to a Japanese Court for Discovery, and its
                                                                   9               Present Application does not Explain its Failure to do so.
                                                                  10        The casualty occurred during the Vessel’s voyage from the Far East to Long
COLLIER WALSH NAKAZAWA LLP




                                                                  11 Beach in November 2020. Nakazawa Decl. ¶ 11. As a result of the casualty, the
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 Vessel diverted to Kobe, Japan, where the damaged containers were discharged, the
                                 Telephone (562) 317-3300




                                                                  13 Vessel was inspected, and repairs were undertaken. Id. The Vessel was in Kobe for
                                                                  14 approximately 3 months, between December 2020 and March 2021. Id.
                                                                  15        While the Vessel was in Kobe, HL requested, and was permitted, to have its
                                                                  16 surveyor inspect the on-deck cargo spaces. Id. ¶ 12. But while the Vessel was in
                                                                  17 Kobe for approximately 3 months, HL did not apply to a Japanese court for
                                                                  18 evidence, or for further examination of the Vessel, documents, or the Vessel’s
                                                                  19 computers and equipment. Id.
                                                                  20        The Vessel departed Kobe in March 2021, and arrived at Long Beach
                                                                  21 anchorage on or about April 2, 2021. Id. ¶ 14.
                                                                  22        C.     HL does not Accurately Describe Prior Proceedings in the Central
                                                                  23               District of California.
                                                                  24        On March 26, 2021, before the Vessel arrived in Long Beach, HL filed an ex
                                                                  25 parte Application for discovery under Section 1782 in the Central District of
                                                                  26 California. Nakazawa Decl., ¶ 15, Ex. “A.” HL’s Application was overbroad and
                                                                  27 all-encompassing; it sought more than 130 categories of records, including
                                                                  28 electronically stored information (“ESI”), to be produced by April 6, 2021. Id. ¶ 16.
                                                                                                    4               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                          Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 9 of 24




                                                                   1 It also sought broad on board inspections, and depositions of the foreign Master and
                                                                   2 Chief Office (who were not on board the Vessel at the time of the incident and were
                                                                   3 not percipient witnesses) on expedited notice. Id.
                                                                   4        Not surprisingly, even before any opposition was filed by Owners, Magistrate
                                                                   5 Judge John Early issued a Report and Recommendation recommending that the
                                                                   6 District Court deny HL’s application. Id. ¶ 17, Ex. “B.” Judge Early did not decide
                                                                   7 whether HL has met the statutory requirements of Section 1782. Id. ¶ 18. He did
                                                                   8 make findings and conclude, however, that the discovery HL sought “is unduly
                                                                   9 burdensome and intrusive, and the factor weight heavily against granting the
                                                                  10 Motion.” Id., Ex. “B” pp. 8, 9.
COLLIER WALSH NAKAZAWA LLP




                                                                  11        In an April 9th hearing, Judge Earl encouraged the parties to try to reach an
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 agreement on the discovery so the court would not have to rule on HL’s application
                                 Telephone (562) 317-3300




                                                                  13 for leave to file an amended application, and such an amended application. Id. ¶ 21.
                                                                  14 The Owners’ counsel thereafter had several discussions with counsel for HL and the
                                                                  15 other slot charterers HMM and YM (who had also filed discovery applications /
                                                                  16 petitions in the Central District of California). Id. ¶ 22. Counsel cooperated in
                                                                  17 reaching an agreement to narrow the scope of the discovery sought by HL, HMM
                                                                  18 and YM, and entered into a Discovery Agreement. Id.¶ 22; Ex. “C.”
                                                                  19        Because the parties reached the Discovery Agreement, Judge Early withdrew
                                                                  20 his Report and Recommendation, and denied HL’s ex parte Application to file an
                                                                  21 Amended Application, as moot. Id. ¶ 23.
                                                                  22        The Vessel did not flee the Central District as HL appears to suggest. All
                                                                  23 parties and counsel were aware that the Vessel had containers to discharge in
                                                                  24 Oakland, and would be proceeding there. Id. ¶ 29.
                                                                  25        Finally, , the Owners did not admit that the Central District of California has
                                                                  26 personal jurisdiction over them. Owners instead challenged jurisdiction when they
                                                                  27 opposed the application by another Slot Charterer, Yang Ming Marine Transport
                                                                  28 Corporation. Id. ¶ 36; See Ex. “E,” “Opposition of Chidori Ship Holdings LLC and
                                                                                                    5               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 10 of 24




                                                                   1 Jessica Ship Holding SA to Applicant Yang Ming Marine Transport Corp.’s Petition
                                                                   2 for Order Authorized Discovery Pursuant to FRCP, Rule 27 and 28 U.S.C. § 1782,”
                                                                   3 C.D. Cal. Case No. 8:21-mc-00016 DOC (JDEx) (Dkt. 19), p. 9 (“while the Vessel
                                                                   4 and her crew are ‘found’ within the district for purposes of § 1782, YM has made no
                                                                   5 showing that the Owners are found within this district”).
                                                                   6        D.     Contrary to HL’s Arguments, the Owners have Cooperated with
                                                                   7               HL’s Discovery Efforts and have Reasonably Sought Limits on
                                                                   8               HL’s Manifestly Overbroad, Intrusive, and Unduly Burdensome
                                                                   9               Requests.
                                                                  10        Contrary to what HL suggests, the Owners have not withheld documents and
COLLIER WALSH NAKAZAWA LLP




                                                                  11 ESI. Nakazawa Decl. ¶¶ 25, 26, 27. The Owners have responded reasonably and
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 diligently in producing the requested documents to HL and the other slot charterers.
                                 Telephone (562) 317-3300




                                                                  13 Id. ¶¶ 25, 26, 27.
                                                                  14        As of May 3, 2021, Owners have produced more than 3,700 pages of
                                                                  15 documents and substantial ESI (over 49 GB), including ESI from the Vessel’s
                                                                  16 Voyage Data Recorder (“VCR”) and various computer systems. Id. ¶ 27 While
                                                                  17 there are a few categories of documents to still address, the Owners have reasonably
                                                                  18 complied with HL’s documents requests, pursuant to the Discovery Agreement. Id.
                                                                  19 ¶ 28 The Owners’ counsel continues to work with HL’s counsel, Philip Lempriere,
                                                                  20 to seek clarification on some of the requests, and narrow their scope to reduce the
                                                                  21 burden on the Owners.
                                                                  22        Based on HL’s current Application to this Court, there are 9 remaining
                                                                  23 categories of documents and ESI that HL asserts the Owners have not adequately
                                                                  24 responded to. As noted above, the Owners have produced a substantial volume of
                                                                  25 documents and ESI in response to these remaining categories. Some categories, like
                                                                  26 the request for “all data” files from the Load Computer for departure from Yantian
                                                                  27 are still too broad and intrusive, but Owners are endeavoring to collect the data and
                                                                  28 produce it to HL. Id. ¶ 31. Owners anticipate a supplemental production of
                                                                                                    6               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 11 of 24




                                                                   1 additional documents and ESI by Wednesday, May 5, 2021, and believe it should
                                                                   2 satisfy the remaining items on HL’s list. Id. ¶¶ 32, 34.
                                                                   3         E.    COVID-19 and related concerns.
                                                                   4         Contrary to the assertion made by HL in footnote 2 on page 9, and in Philip
                                                                   5 Lempriere’s declaration (Dkt. 2) in paragraph 8, Owners did not avoid allowing
                                                                   6 HL’s surveyor to go in the enclosed spaces of the Vessel (e.g. bridge, deck offices,
                                                                   7 engine room and accommodations) by asserting it was not unnecessary because
                                                                   8 Owners would provide the documents subject to the agreement narrowing the scope
                                                                   9 of discovery sought. Owners did not want any third party to enter the enclosed
                                                                  10 spaces of the Vessel to avoid contact with the crew because of COVID-19 concerns
COLLIER WALSH NAKAZAWA LLP




                                                                  11 and in order to avoid a “fishing expedition” by HL and its surveyors. The Owners’
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 counsel informed HL’s counsel that COVID-19 concerns made it imperative that the
                                 Telephone (562) 317-3300




                                                                  13 surveyors not be permitted to come into contact with the crew or enter the enclosed
                                                                  14 spaces. Nakazawa Decl. ¶ 35.
                                                                  15         The Vessel, like all other vessels, has stringent COVID-19 protocols and
                                                                  16 restrictions. If a crew member becomes ill from COVID-19 or any other serious
                                                                  17 illness, it can spread quickly on a vessel because the crew work and live in close
                                                                  18 proximity in a relatively closed environment. Further, if a crew member becomes
                                                                  19 seriously ill while the ship is on the high seas far from land, there is no immediate
                                                                  20 emergency care available to assist the stricken crew member(s). Further, a vessel
                                                                  21 that has a crew member ill with COVID-19 could be denied entry into port resulting
                                                                  22 in delays to the vessel and significant additional costs. For these reasons, it is
                                                                  23 extremely important for the Vessel and her crew to remain isolated from visitors to
                                                                  24 the fullest extent possible particularly in enclosed spaces and the restriction on
                                                                  25 access to the crew and enclosed spaces on the ship (e.g. bridge, ship’s offices,
                                                                  26 accommodations, engine room, etc.) is of the utmost importance for the safety of the
                                                                  27 ship and crew. Id. ¶ 38.
                                                                  28         Allowing HL’s surveyor or technician unfettered access to search, identify
                                                                                                    7               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 12 of 24




                                                                   1 and preserve ESI on the Load Computer places a substantial burden on the Vessel
                                                                   2 and crew given COVID-19. The Load Computer is used regularly by the officers
                                                                   3 and the officers and crew should not have to be exposed to surveyors and
                                                                   4 technicians searching their computers when less intrusive means are available to
                                                                   5 obtain such records and ESI. Further, the Vessel relies on the Load Computer for its
                                                                   6 operations and safety. Having a surveyor or technician manipulating the computer
                                                                   7 for ESI can interfere and disrupt the programs and/or damage the system. Id. ¶ 39.
                                                                   8 III.    HL HAS NOT SHOWN A BASIS FOR AN ORDER GRANTING
                                                                   9         ASSISTANCE UNDER SECTION 1782.
                                                                  10         Section 1782 “authorizes, but does not require, federal district courts to assist
COLLIER WALSH NAKAZAWA LLP




                                                                  11 in the production of evidence for use in a foreign or international tribunal.”
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 Khrapunov v. Prosyankin, 931 F.3d 922, 923 (9th Cir. 2019), citing Intel Corp. v.
                                 Telephone (562) 317-3300




                                                                  13 Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004). “Section 1782’s statutory
                                                                  14 language has been distilled to permit district courts to authorize discovery where three
                                                                  15 general requirements are satisfied: (1) the person from whom the discovery is sought
                                                                  16 ‘resides or is found’ in the district of the district court where the application is made;
                                                                  17 (2) the discovery is ‘for use in a proceeding in a foreign or international tribunal’; and
                                                                  18 (3) the application is made by a foreign or international tribunal or ‘any interested
                                                                  19 person.’” Khrapunov, 931 F.3d at 925, quoting 28 U.S.C. § 1782(a). “[E]ven where
                                                                  20 an applicant satisfies § 1782’s statutory prerequisites, the district court still retains
                                                                  21 substantial discretion to permit or deny the requested discovery.” Id. at 926.
                                                                  22         In Intel, the Supreme Court identified additional factors “that bear
                                                                  23 consideration in ruling on a § 1782(a) request”: (1) whether the person from whom
                                                                  24 discovery is sought is a participant in the foreign proceeding; (2) the “nature of the
                                                                  25 foreign tribunal, the character of the proceedings underway abroad, and the
                                                                  26 receptivity of the foreign government or the court or agency abroad to U.S. federal-
                                                                  27 court judicial assistance”; (2) whether the discovery request “conceals an attempt to
                                                                  28 circumvent foreign proof-gathering restrictions or other policies of a foreign country
                                                                                                      8               Case No. 4:20-MC-80107 LB
                                                                            OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 13 of 24




                                                                   1 or the United States”; and (4) whether the discovery request is “unduly intrusive or
                                                                   2 burdensome,” in which case it “may be rejected or trimmed.” 542 U.S. at 264-65.
                                                                   3         A.    HL has not shown that the Owners are “Found” Within this
                                                                   4               District for Purposes of Section 1782, or that this Court has
                                                                   5               Personal Jurisdiction Over the Owners (as Opposed to the Vessel
                                                                   6               and her Crew).
                                                                   7         HL has identified the bases for this Court’s subject matter jurisdiction, but it
                                                                   8 has not squarely addressed the critical threshold question of whether the Court has
                                                                   9 personal jurisdiction over the Owners, whose documents and information are
                                                                  10 sought. See In re Request for International Judicial Assistance from the Sixteenth
COLLIER WALSH NAKAZAWA LLP




                                                                  11 Family Court, 2014 WL 1202545 *1 (N.D. Cal. Mar. 19, 2014) (finding as an initial
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 matter that the Court had personal jurisdiction under Section 1782 over branches of
                                 Telephone (562) 317-3300




                                                                  13 Bank of America with mailing addresses in this District); see also Astronics
                                                                  14 Advanced Electronics Systems Corp. v. Lufthansa Technik AG, 561 Fed.Appx. 605,
                                                                  15 606 (9th Cir. 2014) (beginning by examining question of “personal jurisdiction over
                                                                  16 the parties to adjudicate the § 1782 petition”).
                                                                  17         It is true that the Vessel and her crew are currently present in San Francisco
                                                                  18 Bay. But HL has made no showing that the Owners (whose documents and
                                                                  19 information are sought) reside or are found within this District. This matters
                                                                  20 because HL has asked the Court to issue a subpoena to the Master of the Vessel
                                                                  21 (whom HL does not identify by name), but at least some of the documents and other
                                                                  22 information that HL is seeking are not aboard the Vessel or otherwise located within
                                                                  23 this District, but rather are in the possession, custody and control of the Owners,
                                                                  24 who neither reside nor are “found” in this District.
                                                                  25         “Section 1782 does not define ‘found.’” In re del Valle Ruiz, 939 F.3d 520,
                                                                  26 527 (2d Cir. 2019). In del Valle Ruiz, cited by HL, the Second Circuit held that “§
                                                                  27 1782’s ‘resides or is found’ language extends to the limits of personal jurisdiction
                                                                  28 consistent with due process.” Id. at 528. The Second Circuit also discussed “tag
                                                                                                    9               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 14 of 24




                                                                   1 jurisdiction,” under Burnham v. Superior Court of California, County of Marin, 495
                                                                   2 U.S. 604 (1990), which it acknowledged “refers to a court’s exercise of personal
                                                                   3 jurisdiction over an individual who is served, and thus ‘tagged,’ while physically
                                                                   4 present in the forum.” Id. at 526 n. 7. There were no individual defendants in del
                                                                   5 Valle Ruiz, however, and discovery under Section 1782 was permitted in that case
                                                                   6 only with respect to a New York-based affiliate based on general personal
                                                                   7 jurisdiction, not “tag jurisdiction” over any individual.
                                                                   8         “Tag jurisdiction” cannot be used to obtain personal jurisdiction over a
                                                                   9 foreign corporation in this Circuit. The Ninth Circuit has held that service of
                                                                  10 process on a corporation’s officer within the forum state does not create general
COLLIER WALSH NAKAZAWA LLP




                                                                  11 personal jurisdiction over the corporation; “Burnham does not apply to
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 corporations;” and a court may exercise general personal jurisdiction over a
                                 Telephone (562) 317-3300




                                                                  13 corporation only when its contacts ‘render its essentially at home’ in the state.”
                                                                  14 Martinez v. Aero Caribbean, 764 F.3d 1062, 1064 (9th Cir. 2014); Midcap Funding
                                                                  15 XVIII Trust v. CSC Logic, Inc., 2021 WL 949601 *5 (C.D. Cal. Mar. 12, 2001)
                                                                  16 (“’tag jurisdiction exists only over natural persons who are physically present in a
                                                                  17 forum state’ and does not apply to corporate entities” quoting Martinez).
                                                                  18         HL has not cited, and the Owners have not found, any case in which (1) “tag
                                                                  19 jurisdiction” over an individual temporarily in California was used as a basis for
                                                                  20 Section 1782 discovery of documents owned by and in the possession of foreign
                                                                  21 corporations, like the Owners; or (2) discovery of a foreign vessel owner’s
                                                                  22 documents and information were subject to discovery under Section 1782 just
                                                                  23 because the party seeking discovery “tagged” the master of a vessel during a
                                                                  24 sporadic port call.
                                                                  25         It is settled that there are two categories of personal jurisdiction – specific and
                                                                  26 general. See Daimler AG v. Bauman, 571 U.S. 117, 126-27 (2014). HL cannot
                                                                  27 demonstrate specific personal jurisdiction, because the event giving rise to the
                                                                  28 present dispute – “shipping container losses at sea” (see Application, p. 1) – did not
                                                                                                   10               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 15 of 24




                                                                   1 involve or arise from any in-state activity by the Owners. HL has not attempted to
                                                                   2 show a basis for general personal jurisdiction over the Owners either. Under
                                                                   3 Daimler, “[a] court may assert general jurisdiction over foreign (sister-state or
                                                                   4 foreign-country) corporations to hear any and all claims against them when their
                                                                   5 affiliations with the State are so ‘continuous and systematic’ as to render them
                                                                   6 essentially at home in the forum State.” Id. at 127, quoting Goodyear Dunlop Tires
                                                                   7 Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). “[T]o ‘reside’ or be ‘found’
                                                                   8 in a district for purposes of § 1782, a corporate entity must at the very least be
                                                                   9 subject to the court’s general jurisdiction under Daimler.” In re Sargeant, 278
                                                                  10 F.Supp.3d 814, 821 (S.D.N.Y. 2017) (finding that “failure to satisfy the first
COLLIER WALSH NAKAZAWA LLP




                                                                  11 statutory prerequisite dooms” a § 1782 application). Under Daimler, “a corporation
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 is typically subject to general personal jurisdiction only in a forum where it is
                                 Telephone (562) 317-3300




                                                                  13 incorporated or where it maintains its principal place of business.” AM Trust v. UBS
                                                                  14 AG, 681 Fed.Appx. 587, 588 (9th Cir. 2017).
                                                                  15         HL has made no showing that the Owners have “continuous and systematic”
                                                                  16 contacts with California. Chidori is a Japanese corporation. Nakazawa Decl. ¶ 5;
                                                                  17 Jessica is a Panamanian corporation. Id. ¶ 6. The M/V ONE APUS is flagged in
                                                                  18 Japan. Id. ¶ 7. HL offers no evidence that Chidori or Jessica is incorporated in
                                                                  19 California, maintain their principal place of business or have any offices in
                                                                  20 California, or have other pertinent contacts with California. Sporadic port calls
                                                                  21 alone are not a basis for the exercise of general personal jurisdiction. See Asarco,
                                                                  22 Inc. v. Glenara, Ltd., 912 F.2d 784, 787 (5th Cir. 1990) (twenty port calls in
                                                                  23 Louisiana during the time when defendant managed the vessel were insufficient to
                                                                  24 established personal jurisdiction); Owens v. Kristen Gerhard Jebsen Skipsrederi
                                                                  25 A/S, 2008 WL 4067431 *2 (M.D. Fla. Aug. 27, 2008) (“[a] chartered vessel’s port
                                                                  26 calls, without more, will not subject the vessel’s owner to general jurisdiction….”).
                                                                  27         Finally, even assuming that “tag jurisdiction” may subject the master of the
                                                                  28 vessel to personal jurisdiction for purposes of Section 1782, HL has sidestepped the
                                                                                                   11               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 16 of 24




                                                                   1 question of the extent to which the master should be deemed, under the
                                                                   2 circumstances of this complex case, to have the authority to produce documents that
                                                                   3 are (1) owned by Japanese companies – who are not subject to this Court’s personal
                                                                   4 jurisdiction; and/or (2) not aboard the Vessel. As explained below, it appears that
                                                                   5 HL made a tactical decision not to seek assistance from a Japanese court to get
                                                                   6 discovery from the Owners while the Vessel was in Japan, and instead has tried to
                                                                   7 make an end-run around the Japanese courts by “tagging” the master of the Vessel
                                                                   8 in Oakland, in an attempt to get discovery in Japan in a manner that a Japanese court
                                                                   9 would not approve. HL has not shown a sound basis for concluding that this Court
                                                                  10 has personal jurisdiction such that this litigation strategy is appropriate.
COLLIER WALSH NAKAZAWA LLP




                                                                  11         B.     Even if HL’s Application Satisfies the Statutory Requirements of
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12                Section 1782, the Pertinent Intel Factors Weigh Against Granting
                                 Telephone (562) 317-3300




                                                                  13                HL’s Application
                                                                  14                1.    The Application Conceals An Attempt To Circumvent Proof-
                                                                  15                      Gathering Restrictions and Policies of a Foreign Country,
                                                                  16                      Specifically Japan.
                                                                  17         As explained above, and in the concurrently-filed Nakazawa Declaration, the
                                                                  18 Vessel was in Kobe, Japan for three months after the incident in November 2020,
                                                                  19 but HL did not go to Court in Japan to obtain an order for discovery procedures that
                                                                  20 apply in that country, and its present Application does not explain why. This is
                                                                  21 significant for HL’s Application in two respects: (1) it undercuts HL’s suggestion
                                                                  22 that there is any genuine urgency for HL to obtain evidence, or any legitimate
                                                                  23 concern about preserving evidence that might be lost; and (2) it shows that HL is
                                                                  24 trying to use Section 1782 to evade limitations on discovery in Japan.
                                                                  25         The Vessel is flagged in Japan, and Chidori is a Japanese corporation. Japan
                                                                  26 is not a signatory to the Hague Evidence Convention, because it is fearful of
                                                                  27 “American-type discovery procedures.” In re Vitamins Antitrust Litigation, 120
                                                                  28 F.Supp.2d 45, 55 (D.D.C. 2000) (finding that there are “inherent conflicts between
                                                                                                   12               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 17 of 24




                                                                   1 the Japanese discovery procedures and the Federal Rules”).
                                                                   2         Interests of international comity weigh against allowing HL to use the
                                                                   3 transitory presence of the Vessel in this District as a predicate for avoiding the need
                                                                   4 to comply with requirements for discovery from a Japanese corporation, regarding a
                                                                   5 Japanese-flagged vessel, under Japanese law and procedure. While the Supreme
                                                                   6 Court has held that the Hague Evidence Convention is not the sole basis for seeking
                                                                   7 discovery of evidence in another country, the Court has also recognized that discovery
                                                                   8 in the international context raises special concerns:
                                                                   9         “American courts, in supervising pretrial proceedings, should exercise special
                                                                  10         vigilance to protect foreign litigants from the danger that unnecessary, or
COLLIER WALSH NAKAZAWA LLP




                                                                  11         unduly burdensome, discovery may place them in a disadvantageous position.
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12         Judicial supervision of discovery should always seek to minimize its costs and
                                 Telephone (562) 317-3300




                                                                  13         inconvenience and to prevent improper use of discovery requests. When it is
                                                                  14         necessary to seek evidence abroad, however, the district court must supervise
                                                                  15         pretrial proceedings particularly closely to prevent discovery abuses….
                                                                  16         Objections to ‘abusive’ discovery that foreign litigants advance should
                                                                  17         therefore receive the most careful consideration. In addition, we have long
                                                                  18         recognized the demands of comity in suits involving foreign states, either as
                                                                  19         parties or as sovereigns with a coordinate interest in the litigation. [Citation.]
                                                                  20         American courts should therefore take care to demonstrate due respect for any
                                                                  21         special problem confronted by the foreign litigant on account of its nationality
                                                                  22         or the location of its operations, and for any sovereign interest express by a
                                                                  23         foreign state.”
                                                                  24 Société Nationale Industrielle Aérospatiale v. U.S. District Court, 482 U.S. 522, 546
                                                                  25 (1987).
                                                                  26         Finally, HL has not addressed the question whether a German court could
                                                                  27 request the assistance of a Japanese court to get the discovery that HL is seeking, once
                                                                  28 the anticipated foreign proceeding that is the basis for HL’s Application commences.
                                                                                                   13               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 18 of 24




                                                                   1 Again, it appears that HL is improperly trying to evade limitations on discovery that
                                                                   2 might be available to it under the laws of other pertinent countries.
                                                                   3               2.     HL’s Application is Unduly Intrusive and Burdensome.
                                                                   4                      a.    General Principles.
                                                                   5         As stated above, under Intel a discovery request that is “unduly intrusive or
                                                                   6 burdensome … may be rejected or trimmed.” 542 U.S. at 264-65. The Court,
                                                                   7 however, has no obligation to “tailor discovery” to make HL’s requests
                                                                   8 “reasonable”; it was HL’s “job to make appropriate requests,” and “overbroad
                                                                   9 requests” can justify denying a Section 1782 application “in full.” Matter of
                                                                  10 Application of O2CNI Co., Ltd., 2013 WL 5826730 *12 (N.D. Cal. Oct. 29, 2013).
COLLIER WALSH NAKAZAWA LLP




                                                                  11         Relatedly, “[t]he proper scope of discovery arising out of a § 1782 application
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 is determined by the Federal Rules of Civil Procedure.” Knaggs v. Yahoo! Inc.,
                                 Telephone (562) 317-3300




                                                                  13 2016 WL 3916350 *7 (N.D. Cal. July 20, 2016). Section 1782 itself states that “[t]o
                                                                  14 the extent that the order does not prescribe otherwise, the testimony or statement
                                                                  15 shall be taken, and the document or other thing produced, in accordance with the
                                                                  16 Federal Rules of Civil Procedure.” 28 U.S.C. § 1782(a) (penultimate sentence); see
                                                                  17 also Gov’t of Ghana v. ProEnergy Servs., LLC, 677 F.3d 340, 343 (8th Cir. 2012)
                                                                  18 (“The manner in which discovery proceeds [under a § 1782 Application] will be
                                                                  19 determined by normal discovery rules.”). Hence, HL’s application is subject to the
                                                                  20 requirement that its requests be “proportional,” considering factors that include
                                                                  21 “whether the burden or expense of the proposed discovery outweighs its likely
                                                                  22 benefit.” Knaggs, 2016 WL 3916350 *7, quoting Fed. R. Civ. Proc. 26(b)(1).
                                                                  23 “Requests are unduly intrusive and burdensome where they are not narrowly
                                                                  24 tailored, request confidential information and appear to be a broad ‘fishing
                                                                  25 expedition’ for irrelevant information.” In re Ex Parte Application of Qualcomm,
                                                                  26 Inc., 162 F.Supp.3d 1029, 1043 (N.D. Cal. 2016); see also Application of O2CNI
                                                                  27 Co., 2013 WL 5826730 *12 (“The court also may consider whether the section 1782
                                                                  28 request is a ‘fishing expedition’ or a vehicle for harassment.”).
                                                                                                   14               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 19 of 24




                                                                   1        Further, since HL is asking for service of a subpoena on a non-party to
                                                                   2 litigation, it is subject to the duty imposed by Fed. R. Civ. Proc. 45(d)(1) to “take
                                                                   3 reasonable steps to avoid imposing undue burden and expense on a person subject to
                                                                   4 the subpoena.” The “court for the district where compliance is required must
                                                                   5 enforce this duty,” including through the imposition of sanctions for failure to
                                                                   6 comply. Id.
                                                                   7                      b.    HL’s Request for an Inspection Aboard the Vessel is
                                                                   8                            Unjustified, Intrusive, and Burdensome, and Should be
                                                                   9                            Denied.
                                                                  10        Attachment A to the subpoena to the Master of the Vessel that HL asks the
COLLIER WALSH NAKAZAWA LLP




                                                                  11 Court to authorize includes the following request for an “Inspection”:
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12        “Inspection: one or more marine surveyors and/or technician(s) may go
                                 Telephone (562) 317-3300




                                                                  13        aboard the Vessel as needed to identify and extract electronically store[d]
                                                                  14        information and data from the ship’s computer systems, including the cargo
                                                                  15        stowage and lashing computers, route optimization systems, warning data for
                                                                  16        possible vessel rolling, and systems recording data for vessel motion,
                                                                  17        acceleration and rolling.”
                                                                  18 See Application, Ex. 1 [Dkt. 1-1], at p. 6 of 7. HL also seeks, in category 9 of
                                                                  19 “Documents,” “Electronically Stored Information or documents related to vessel
                                                                  20 motions, accelerations, and/or roll angles.” Id. HL has not identified the surveyors
                                                                  21 or technicians it proposes to board the Vessel, nor explained their qualifications, nor
                                                                  22 proposed any of the other usual protocols apply to the inspection that HL seeks. As
                                                                  23 discussed below, these factors coupled with the breathtakingly broad and vague scope
                                                                  24 of the inspection HL seeks should lead the Court to deny the request outright.
                                                                  25        The scope of a request for electronically stored information and access to
                                                                  26 computer systems is also subject to principles and limitations on discovery
                                                                  27 developed by the courts under Fed. R. Civ. Proc. 34. Here, HL’s request for
                                                                  28 unfettered access to the computer systems aboard the Vessel is not justified, is
                                                                                                   15               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 20 of 24




                                                                   1 unduly intrusive, and is contrary to established principles about limitations on
                                                                   2 discovery of another party’s computer systems under Rule 34.
                                                                   3         Contrary to what HL has requested, “Rule 34(a) does not give the requesting
                                                                   4 party the right to conduct the actual search.” Moser v. Health Insurance
                                                                   5 Innovations, Inc., 2018 WL 6735710 *5 (S.D. Cal. Dec. 21, 2018), quoting In re
                                                                   6 Ford Motor Co., 345 F.3d 1315, 1317 (11th Cir. 2003). “Like the other discovery
                                                                   7 rules, Rule 34(a) allows the responding party to search his records to produce the
                                                                   8 required, relevant data.” Id. “Courts have repeatedly found that Rule 34 does not
                                                                   9 create a routine right of direct access to an opposing party’s electronic information
                                                                  10 system.” The Sedona Principles, Third Edition: Best Practices, Recommendations
COLLIER WALSH NAKAZAWA LLP




                                                                  11 & Principles for Addressing Electronic Document Production, 19 Sedona Conf. J. 1,
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 127-128 (2018) (“Best Practices”), citing SEC v. Strauss, 2009 WL 3459204, *12 n.
                                 Telephone (562) 317-3300




                                                                  13 8 (S.D.N.Y. Oct. 28, 2009) (“There is a general reluctance to allow a party to access
                                                                  14 its adversary’s own database directly.”); see also California Expanded Metal
                                                                  15 Products Company v. Klein, 2021 WL 1390356 *3 (W.D. Wash. Mar. 31, 2021)
                                                                  16 (“Rule 34 does not give the requesting party access to search through all of the
                                                                  17 responding party’s electronic records”); Advisory Committee Notes to the 2006
                                                                  18 amendments to Rule 34, subdivision (a) (Rule 34(a) regarding “documents and
                                                                  19 electronically stored information is not meant to create a routine right of direct
                                                                  20 access to a party’s electronic information systems, although such access might be
                                                                  21 justified in some circumstances,” and “[c]ourts should guard against undue
                                                                  22 intrusiveness resulting from inspection or testing such systems.”) “Inspection of an
                                                                  23 opposing party’s computer system under Rule 34 and state equivalents is the
                                                                  24 exception and not the rule for discovery of ESI.” Best Practices, p. 128.
                                                                  25         Further, “[d]irect access to an opposing party’s computer systems under a
                                                                  26 Rule 34 inspection also presents possible concerns such as “revealing confidential
                                                                  27 attorney-client or work-product communications,” ‘unreasonably disrupting the
                                                                  28 ongoing business,” “endangering the stability of operating systems, software
                                                                                                   16               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 21 of 24




                                                                   1 applications, and electronic files if certain procedures or software are used
                                                                   2 inappropriately,” and “placing a responding party’s computer systems at risk of a
                                                                   3 data security breach.” Best Practices, pp. 128-129. As the Sedona Principles
                                                                   4 explain, “Rule 34 inspections of ESI are likely to be particularly ineffective:
                                                                   5        “The typical production, in which the responding party identifies and
                                                                   6        produces responsive information, allows the party with the greatest
                                                                   7        knowledge of the computer systems to search and utilize the systems to
                                                                   8        produce responsive information. A Rule 34 inspection, in contrast, requires
                                                                   9        persons unfamiliar with the party’s recordkeeping systems, hardware, and
                                                                  10        software to attempt to manipulate the system. Not only is such a process
COLLIER WALSH NAKAZAWA LLP




                                                                  11        disruptive, it is less likely to be fruitful.”
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 Id. at p. 129.
                                 Telephone (562) 317-3300




                                                                  13        Even in the exceptional case when an inspection of another party’s computer
                                                                  14 systems is justified, and the party seeking inspection has shown “that there is no
                                                                  15 reasonable alternative to an on-site inspection,” it must be conducted pursuant to
                                                                  16 protocols that are completely missing from HL’s Application:
                                                                  17        “Any inspection procedure should: (1) be documented in an agreed-upon
                                                                  18        (and/or court-ordered) protocol; (2) recognize the rights of non-parties, such
                                                                  19        as employees, patients, and other entities; and (3) be narrowly restricted to
                                                                  20        protect confidential and personally identifiable information and system
                                                                  21        integrity as well as to avoid giving the discovering party access to information
                                                                  22        unrelated to the litigation. Further, courts that have allowed access generally
                                                                  23        have required that the inspection be performed by a qualified consultant or
                                                                  24        vendor, and that no information obtained through the inspection be produced
                                                                  25        until the responding party has had a fair opportunity to review that
                                                                  26        information.”
                                                                  27 Best Practices, P. 129. HL has not proposed any such protocols. See In re Ford
                                                                  28 Motor Co., 345 F.3d 1315, 1317 (11th Cir. 2003) (vacating order that granted
                                                                                                   17               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                         Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 22 of 24




                                                                   1 “unlimited, direct access to Ford’s databases,” which “established no protocols for
                                                                   2 the search” and did not “designate search terms to restrict the search”).
                                                                   3         HL’s request for a broad and intrusive inspection of the Vessel’s computer
                                                                   4 systems is also improper because it has not shown the Owners’ production of
                                                                   5 information has been inadequate, or that HL’s own search of the Vessel’s computer
                                                                   6 could recover deleted relevant materials. See In Re Ford Motor Co., 345 F.3d at
                                                                   7 1317 (district court abused its discretion in ordering direct access to opposing
                                                                   8 party’s databases without “a factual finding of some non-compliance with discovery
                                                                   9 rules”). “Courts have been reluctant to rely on mere skepticism or bare allegations
                                                                  10 that the responding party has failed to comply with its discovery duties.” California
COLLIER WALSH NAKAZAWA LLP




                                                                  11 Expanded Metal Products, 2021 WL 1390356 *3. Here, HL has not adduced any
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 evidence that anyone “knowingly destroyed or suppressed evidence or that further
                                 Telephone (562) 317-3300




                                                                  13 searching will in fact yield more responsive documents.” Id. Although forensic
                                                                  14 inspection may be warranted when ‘serious questions exist both as to the reliability
                                                                  15 and the completeness of materials produced,’ such a step is an extraordinary remedy
                                                                  16 that requires substantial support.” Vasudevan Software, Inc. v. Microstrategy, Inc.,
                                                                  17 2013 WL 1366041 * 2 (N.D. Cal. Apr. 3, 2013) (citation omitted). “As one court
                                                                  18 noted, ‘[i]n the absence of a strong showing that the responding party has somehow
                                                                  19 defaulted in this obligation, the court should not resort to extreme, expensive, or
                                                                  20 extraordinary means to guarantee compliance.’” Id., quoting Powers v. Thomas M.
                                                                  21 Cooley Law Sch., 2006 WL 2711512 *5 (W.D. Mich. Sept. 21, 2006).
                                                                  22         Further, “[a] person may not be compelled to give his testimony or to produce
                                                                  23 a document or other thing in violation of any applicable privilege,” including
                                                                  24 protection for attorney work product. Application of O2CNI, 2013 WL 5826730
                                                                  25 *11, quoting 28 U.SC. § 1782(a). But “examination of a hard drive inevitably
                                                                  26 results in the production of massive amounts of irrelevant, and perhaps privileged,
                                                                  27 information.” Powers, 2006 WL 2711512 *5. Here, HL’s broad request for access
                                                                  28 to the Vessel’s computer information systems potentially involves confidential and
                                                                                                   18               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                          Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 23 of 24




                                                                   1 privileged information, and the unjustifiably accelerated basis for the discovery HL
                                                                   2 seeks does not permit time to adequately address these issues.
                                                                   3         In sum, HL’s request is vastly overbroad, and not supported by the kind of
                                                                   4 evidence that justifies an extraordinary order for inspection of computer systems in
                                                                   5 the custody of an opposing party’s (or a non-litigant subject to a subpoena). HL’s
                                                                   6 request makes no provision for appropriate protocols or limitations for searches, or
                                                                   7 measures to address confidentiality or privilege. HL has not proposed any protocol
                                                                   8 for allowing the Owners to review data collected before it is provided to HL for
                                                                   9 potential litigation, including for responsiveness, confidentiality and privilege. And
                                                                  10 there are clearly less intrusive ways for HL to get the information it claims it needs.
COLLIER WALSH NAKAZAWA LLP




                                                                  11 As discussed above, the Owners are working to make a supplemental production of
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 documents and ESI which should satisfy the remaining items on HL’s document list.
                                 Telephone (562) 317-3300




                                                                  13                      c.    HL’s Requested On-Board Inspection of the Vessel
                                                                  14                            Raises Significant COVID-19 Concerns.
                                                                  15         HL’s request for broad inspection on board the Vessel imposes an
                                                                  16 unreasonable risk of exposing the crew, who would have to be present, to COVID-
                                                                  17 19. In addition to potent for harm or damage to computer system, which Owners
                                                                  18 rely upon for safe loading and operation of the Vessel, the proposed inspection risks
                                                                  19 harm to the crew from exposure to COVID-19. Damage to either the computer
                                                                  20 systems or the crew would disrupt the Owners’ operations and cause enormous costs
                                                                  21 that clearly outweigh any need HL claims to have for discovery. See Nakazawa
                                                                  22 Decl., ¶¶ 38, 39.
                                                                  23 //
                                                                  24 //
                                                                  25
                                                                  26
                                                                  27
                                                                  28
                                                                                                   19               Case No. 4:20-MC-80107 LB
                                                                          OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
                                                                        Case 3:21-mc-80107-LB Document 6 Filed 05/04/21 Page 24 of 24




                                                                   1 IV.    CONCLUSION
                                                                   2        For all of the foregoing reasons, the Court should deny HL’s Section 1782
                                                                   3 application.
                                                                   4
                                                                   5 Dated: May 4, 2021                  COLLIER WALSH NAKAZAWA LLP
                                                                   6
                                                                   7
                                                                                                         By:         /s/ Alan Nakazawa
                                                                   8
                                                                                                               Alan Nakazawa
                                                                   9                                           Attorneys for Chidori Ship Holding LLC,
                                                                  10                                           and Jessica Ship Holding SA
COLLIER WALSH NAKAZAWA LLP




                                                                  11
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12
                                 Telephone (562) 317-3300




                                                                  13
                                                                  14
                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28
                                                                                                    20               Case No. 4:20-MC-80107 LB
                                                                           OPPOSITION TO HAPAG-LLOYD’S APPLICATION FOR DISCOVERY
